MONTHLY SERVICER'S CERTIFICATE CARMAX BUSINESS SERVICES, LLC CARMAX AUTO OWNER TRUST SERIES 2007-2 Collection Period 11/01/07-11/30/07 Determination Date 12/10/2007 Distribution Date 12/17/2007 Pool Balance 1 . Pool Balance on the close of the last day of the preceding Collection Period $ 642,301,493.60 2 . Collections allocable to Principal $ 20,783,150.19 3 . Purchase Amount allocable to Principal $ 0.00 4 . Defaulted Receivables $ 875,305.24 5 . Pool Balance on the close of the last day of the related Collection Period $ 620,643,038.17 (Ln1 - Ln2 - Ln3 - Ln4) 6 . Initial Pool Balance $ 760,000,003.95 Beginning End 7 . Note Balances of Period of Period a. Class A-1 Note Balance $ 23,484,232.40 $ 1,988,215.38 b. Class A-2 Note Balance $ 180,000,000.00 $ 180,000,000.00 c. Class A-3 Note Balance $ 276,000,000.00 $ 276,000,000.00 d. Class A-4 Note Balance $ 114,300,000.00 $ 114,300,000.00 e. Class B Note Balance $ 26,600,000.00 $ 26,600,000.00 f. Class C Note Balance $ 17,100,000.00 $ 17,100,000.00 g. Note Balance (sum a - f) $ 637,484,232.40 $ 615,988,215.38 8 . Pool Factors a. Class A-1 Note Pool Factor 0.1608509 0.0136179 b. Class A-2 Note Pool Factor 1.0000000 1.0000000 c. Class A-3 Note Pool Factor 1.0000000 1.0000000 d. Class A-4 Note Pool Factor 1.0000000 1.0000000 e. Class B Note Pool Factor 1.0000000 1.0000000 f. Class C Note Pool Factor 1.0000000 1.0000000 g. Note Pool Factor 0.8387950 0.8105108 9 . Overcollateralization Target Amount $ 4,654,822.79 10 . Current overcollateralization amount (Pool Balance - Note Balance) $ 4,654,822.79 11 . Weighted Average Coupon % 10.65% 12 . Weighted Average Original Term months 63.63 13 . Weighted Average Remaining Term months 53.97 Collections 14 . Finance Charges: a. Collections allocable to Finance Charge $ 5,762,292.82 b. Liquidation Proceeds allocable to Finance Charge $ 270.31 c. Purchase Amount allocable to Finance Charge $ 0.00 d. Available Finance Charge Collections (sum a - c) $ 5,762,563.13 15 . Principal: a. Collections allocable to Principal $ 20,783,150.19 b. Liquidation Proceeds allocable to Principal $ 130,267.70 c. Purchase Amount allocable to Principal $ 0.00 d. Available Principal Collections (sum a - c) $ 20,913,417.89 16 . Total Finance Charge and Principal Collections (14d + 15d) $ 26,675,981.02 17 . Interest Income from Collection Account $ 87,948.62 18 . Simple Interest Advances $ 0.00 19 . Available Collections (Ln16 + Ln17 + Ln18) $ 26,763,929.64 Available Funds 20 . Available Collections $ 26,763,929.64 21 . Reserve Account Draw Amount $ 0.00 22 . Available Funds $ 26,763,929.64 Application of Available Funds 23 . Total Servicing Fee a. Monthly Servicing Fee $ 535,251.24 b. Amount Unpaid from Prior Months $ 0.00 c. Amount Paid $ 535,251.24 d. Shortfall Amount (a + b - c) $ 0.00 24 . Unreimbursed Servicer Advances $ 0.00 25 . Class A Noteholder Interest Amounts a. Class A-1 Monthly Interest $ 111,224.25 b. Additional Note Interest related to Class A-1 Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class A-1 Monthly Interest $ 0.00 d. Total Class A-1 Note Interest (sum a - c) $ 111,224.25 e. Class A-2 Monthly Interest $ 798,000.00 f. Additional Note Interest related to Class A-2 Monthly Interest $ 0.00 g. Interest Due on Additional Note Interest related to Class A-2 Monthly Interest $ 0.00 h. Total Class A-2 Note Interest (sum e-g) $ 798,000.00 i. Class A-3 Monthly Interest $ 1,202,900.00 j. Additional Note Interest related to Class A-3 Monthly Interest $ 0.00 k. Interest Due on Additional Note Interest related to Class A-3 Monthly Interest $ 0.00 l. Total Class A-3 Note Interest (sum i-k) $ 1,202,900.00 m. Class A-4 Monthly Interest $ 501,967.50 n. Additional Note Interest related to Class A-4 Monthly Interest $ 0.00 o. Interest Due on Additional Note Interest related to Class A-4 Monthly Interest $ 0.00 p. Total Class A-4 Note Interest (sum m-o) $ 501,967.50 26 . Priority Principal Distributable Amount $ 0.00 27 . Class B Noteholder Interest Amount a. Class B Monthly Interest $ 119,035.00 b. Additional Note Interest related to Class B Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class B Monthly Interest $ 0.00 d. Total Class B Note Interest (sum a-c) $ 119,035.00 28 . Secondary Principal Distributable Amount $ 0.00 29 . Class C Noteholder Interest Amount a. Class C Monthly Interest $ 79,942.50 b. Additional Note Interest related to Class C Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class C Monthly Interest $ 0.00 d. Total Class C Note Interest (sum a-c) $ 79,942.50 30 . Required Payment Amount (Ln 23 + (sum of Ln 25 - Ln 29)) $ 3,348,320.49 31 . Reserve Account Deficiency $ 0.00 32 . Regular Principal Distributable Amount $ 21,496,017.02 33 . Successor Servicer Transition Costs and Additional Servicing Fee, if any $ 0.00 Collection Account Activity 34 . Deposits a. Total Daily Deposits of Finance Charge Collections $ 5,762,563.13 b. Total Daily Deposits of Principal Collections $ 20,913,417.89 c. Withdrawal from Reserve Account $ 0.00 d. Interest Income $ 87,948.62 e. Total Deposits to Collection Account (sum a - d) $ 26,763,929.64 35 . Withdrawals a. Servicing Fee and Unreimbursed Servicer Advances $ 535,251.24 b. Deposit to Note Payment Account for Monthly Note Interest/Principal $ 24,309,086.27 c. Deposit to Reserve Account $ 0.00 d. Excess Funds (Deposit to Certificate Payment Account for payment to Certificateholder) $ 1,919,592.13 e. Total Withdrawals from Collection Account(sum a - d) $ 26,763,929.64 Note Payment Account Activity 36 . Deposits a. Class A-1 Interest Distribution $ 111,224.25 b. Class A-2 Interest Distribution $ 798,000.00 c. Class A-3 Interest Distribution $ 1,202,900.00 d. Class A-4 Interest Distribution $ 501,967.50 e. Class B Interest Distribution $ 119,035.00 f. Class C Interest Distribution $ 79,942.50 g. Class A-1 Principal Distribution $ 21,496,017.02 h. Class A-2 Principal Distribution $ 0.00 i. Class A-3 Principal Distribution $ 0.00 j. Class A-4 Principal Distribution $ 0.00 k. Class B Principal Distribution $ 0.00 l. Class C Principal Distribution $ 0.00 m. Total Deposits to Note Payment Account (sum a - l) $ 24,309,086.27 37 . Withdrawals a. Class A-1 Distribution $ 21,607,241.27 b. Class A-2 Distribution $ 798,000.00 c. Class A-3 Distribution $ 1,202,900.00 d. Class A-4 Distribution $ 501,967.50 e. Class B Distribution $ 119,035.00 f. Class C Distribution $ 79,942.50 g. Total Withdrawals from Note Payment Account (sum a - f) $ 24,309,086.27 Certificate Payment Account Activity 38 . Deposits a. Excess Funds $ 1,919,592.13 b. Reserve Account surplus (Ln 48) $ 14,152.22 c. Total Deposits to Certificate Payment Account (sum a - b) $ 1,933,744.35 39 . Withdrawals a. Certificateholder Distribution $ 1,933,744.35 b. Total Withdrawals from Certificate Payment Account $ 1,933,744.35 Required Reserve Account Amount 40 . Lesser of: (a or b) a. $3,800,000.00 $ 3,800,000.00 b. Note Balance $ 615,988,215.38 41 . Required Reserve Account Amount $ 3,800,000.00 Reserve Account Reconciliation 42 . Beginning Balance (as of end of preceding Distribution Date) $ 3,800,000.00 43 . Investment Earnings $ 14,152.22 44 . Reserve Account Draw Amount $ 0.00 45 . Reserve Account Amount (Ln 42 + Ln 43 - Ln 44) $ 3,814,152.22 46 . Deposit from Available Funds (Ln 35c) $ 0.00 47 . Payment to the Note Payment Account if Reserve Account Balance exceeds Required Reserve Account Amount for the payment of principal to the extent of any unfunded Regular Principal Distributable Amount $ 0.00 48 . Payment to Certificateholder if Reserve Account Balance exceeds Required Reserve Account Amount and to the extent no unfunded Regular Principal Distributable Amount exists $ 14,152.22 49 . Ending Balance (Ln45 + Ln46 - Ln47 - Ln48) $ 3,800,000.00 50 . Reserve Account Deficiency (Ln41 - Ln49) $ 0.00 Instructions to the Trustee 51 . Amount to be deposited from the Reserve Account into the Collection Account $ 0.00 52 . Amount to be paid to Servicer from the Collection Account $ 535,251.24 53 . Amount to be deposited from the Collection Account into the Note Payment Account $ 24,309,086.27 54 . Amount to be deposited from the Collection Account into the Certificate Payment Account $ 1,919,592.13 55 . Amount to be deposited from the Collection Account into the Reserve Account $ 0.00 56 . Amount to be deposited from the Reserve Account, if Reserve Account Balance exceeds Required Reserve Account Amount, into a. the Note Payment Account for any unfunded Regular Principal Distributable Amount $ 0.00 b. the Certificate Payment Account for payment to the Certificateholder, if no unfunded Regular Principal distributable amount exists $ 14,152.22 57 . Amount to be paid to Class A-1 Noteholders from the Note Payment Account $ 21,607,241.27 58 . Amount to be paid to Class A-2 Noteholders from the Note Payment Account $ 798,000.00 59 . Amount to be paid to Class A-3 Noteholders from the Note Payment Account $ 1,202,900.00 60 . Amount to be paid to Class A-4 Noteholders from the Note Payment Account $ 501,967.50 61 . Amount to be paid to Class B Noteholders from the Note Payment Account $ 119,035.00 62 . Amount to be paid to Class C Noteholders from the Note Payment Account $ 79,942.50 63 . Amount to be paid to Certificateholders from the Certificate Payment Account with respect to Excess Collections and Reserve Account surplus $ 1,933,744.35 Net Loss and Delinquency Activity 64 . Net Losses with respect to preceding Collection Period $ 744,767.23 65 . Cumulative Net Losses $ 2,236,798.09 66 . Cumulative Net Loss Percentage 0.2943% 67 . Delinquency Analysis Number of Principal Loans Balance a. 31 to 60 days past due 768 $ 11,206,555.39 b. 61 to 90 days past due 195 $ 2,761,340.51 c. 91 or more days past due 105 $ 1,484,882.38 d. Total (sum a - c) 1,068 15,452,778.28 IN WITNESS WHEREOF, the undersigned has duly executed this certificate on December 10, 2007. CARMAX BUSINESS SERVICES, LLC As Servicer By: /s/ Keith D. Browning Name: Keith D. Browning Title: Executive Vice President and Chief Financial Officer
